Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 23, 2015

                                      No. 04-15-00379-CV

                           IN THE INTEREST OF A.T.L., a Child,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00966
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        In this accelerated appeal of the June 3, 2015 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on July 22, 2015. See TEX. R. APP. P.
38.6(a). On the brief’s due date, Appellant filed his first unopposed motion for a twenty-day
extension of time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
August 11, 2015. See id. Further motions for extension of time to file Appellant’s brief will be
disfavored. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR suits
“[w]ithin 180 days of the date the notice of appeal is filed”).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court